Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is responsive to the application filed January 28, 2022 and the preliminary amendments filed June 7, 2022.  Claims 1-13 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 and 8 of U.S. Patent No. 8,868,740. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent contains all the limitations of claims 1, 10 and 13 of the instant application and thus anticipate the claims of the instant application.   The instant application does not explicitly recite display a status, status indication not received and transmit interactive data and instead recites.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the request and sending content  of the instant application with the status indication and displaying status and transmitting interactive data of the patent.  A person of ordinary skill in the art would have been motivated to do this to be enhance communication and be apprised of the status of the indication sent from the client device to the gateway device. 
Claims 1-20 and specifically claims 1, 10 and 13 of the instant application are therefore not patentably distinct from claims 1, 5 and 8 of the U.S. Patent 8,868,740 and as such are unpatentable over obvious type double patenting.

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim ends in a semicolon.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Bhasin et al. United States Patent No.  10,140,125.
As per claim 1, Bhasin teaches the method of determining whether provided content is present on a client device in a visitor based system where a client device accesses network content through a gateway device which allows a client device to access network content without requiring user reconfiguration of the client device, the method comprising:
receiving a client content request at a gateway device from a client device, wherein the gateway device allows a client device to request and receive content without requiring user reconfiguration of the client device [client request (column 5 lines 1-5); authorization of clients requested website (column 7 lines 1-9); injection remains transparent to client (column 5 lines 58-67); network device acting as a gateway (column 3 lines 1-5); injected content (column 16 lines 64-67; column 17 lines 1-29)];
sending gateway allowed content to the client device from the gateway, wherein the gateway allowed content appears to the client device as the client desired content [send modified web page (column 5 lines 45-67); column 6 lines 4-11)];
monitoring at the gateway device for a status indication of the content on the client device [track session (column 9 lines 50-67); content metric module (column 7 lines 41-52)].
 
As per claim 2, Bhasin teaches the method of Claim 1, further comprising the step of providing the same content to the client device if the status indication is not received [return cached page to client (column 12 lines 1-24)].  

As per claim 3, Bhasin teaches the method of Claim 1, further comprising the step of providing different content to the client device if the status indication is not received [determining if metrics are being updated (column 9 lines 1-21); page rendered differently (column 12 lines 61-67)].

As per claim 4, Bhasin teaches the method of Claim 1, wherein the gateway allowed content is the same as the client desired content  [return cached page to client (column 12 lines 1-24)].  

As per claim 5, Bhasin teaches the method of Claim 1, wherein the gateway allowed content is different than the client requested content [determining if metrics are being updated (column 9 lines 1-21); page rendered differently (column 12 lines 61-67)].

As per claim 6, Bhasin teaches the method of Claim 1, wherein providing content comprises providing injected content [injected content (column 16 lines 64-67; column 17 lines 1-29); determine most relevant content (column 8 lines 50-67)].  

As per claim 7, Bhasin teaches the method of Claim 1, wherein the status indication comprises an indication of whether the content is visible on the client device [monitoring module (column 9 lines 4-21)].  

As per claim 8, Bhasin teaches method of Claim 1, wherein the status indication is provided by a program executing on the client device that determines if the content is present [content is tracked (column 13 lines 10-40)].  
As per claim 9, Bhasin method of Claim 8, wherein the program comprises an applet [applications (column 5 lies 16-21)].

Claims 10-12 are rejected, mutatis mutandis, under the same rationale as claims 1, 7 and 9 as they do not further limit or define over the claims.

As per claim 13, Bhasin teaches a visitor based network system capable of injecting content into requested content, the visitor based network system comprising: a network access gateway which provides visitor based network access to a client device without requiring user reconfiguration to access the network; and a content injection engine which injects content into user requested network content at the gateway device [network device acting as a gateway (column 3 lines 1-5)

As per claim 14, Bhasin teaches the system of Claim 13, wherein the network access gateway and the content injection engine are comprised within the same housing  [network device acting as a gateway (column 3 lines 1-5)].  

As per claim 15, Bhasin teaches the system of Claim 13, wherein the network access gateway and the content injection engine are comprised within separate housings [cloud model (column 18 lines 55-67)].  

As per claim 16, Bhasin teaches the system of Claim 13, wherein the injected content is obtained from a local server  [return cached page to client (column 12 lines 1-24)].  

As per claim 17, Bhasin teaches the system of Claim 13, wherein the injected content comprising advertising content [advertisement injected (column 8 lines 21-39)].

As per claim 18, Bhasin teaches the system of Claim 13, wherein the injected content adds to the requested network content [additional injectable content (column 12 lines 44-60)].  

As per claim 19, Bhasin teaches the system of Claim 18, wherein the injected content frames the requested network content [injected content located in the main frame (column 12 lines 25-44)].

As per claim 20, Bhasin teaches the system of Claim 13, wherein the injected content replaces at least a portion of the requested network content [replaces content (column 15 lines 56-67; column 16 lines 1-55)].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is noted in PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UZMA ALAM whose telephone number is (571)272-3995. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

UZMA . ALAM
Primary Examiner
Art Unit 2457



/UZMA ALAM/             Primary Examiner, Art Unit 2457